


110 HR 857 IH: To clarify the rules of origin for certain textile and

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 857
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. McNulty
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To clarify the rules of origin for certain textile and
		  apparel products.
	
	
		1.Rules of origin for certain
			 textile and apparel products
			(a)In
			 generalSection
			 334(b)(2)(A)(i) of the Uruguay Round Agreements Act (19 U.S.C.
			 3592(b)(2)(A)(i)) is amended by inserting (except 6303.12.00 and
			 6303.92.20) after 6303.
			(b)Certain
			 finishing operationsSection 334(b)(2)(C) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3592(b)(2)(C)) is amended by inserting (except
			 goods classified under heading 6303.92.20) after
			 6303.92.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) apply to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 date that is 15 days after the date of the enactment of this Act.
			
